t a x e x e m p t a n d g o v e r n m e n t e n t i t i e s department of the treasury internal_revenue_service washington d c date this is in reference to your letter dated date requesting information d i v i s i o n number info release date se t eo ra t uil dear about the tax laws that would be applied to determine the appropriateness of an activity conducted by a charitable foundation related to a fraternal_organization described in sec_501 of the internal_revenue_code children and spouses of members of the fraternal_organization who die in the scope of their employment educational benefits are provided up to the age of for medical benefits the foundation will pay for benefits not picked up by other insurance scholarships and student loans are a charitable endeavor if they are granted on the basis of need rev_rul or merit rev_rul and are not subordinate to private purposes as could be the case where the payments are to pre-selected specifically named individuals the fact that the class of potentially eligible recipients in this case is large and the eligible recipients are undetermined at the outset of the program would most likely alleviate any concerns we may have regarding private benefit those purposes listed in the income_tax regulations as being examples of charitable purposes in the generally accepted legal sense the service has recognized notice that the sudden death of an individual can create circumstances including financial need where payments made to the affected family members may be considered charitable in nature if the payments are made in good_faith using objective standards the activity involves the payment of educational or medical benefits to the it is well established in the law of charities that educational benefits in the form of moreover the relief of the poor or distressed or of the underprivileged are among when distributions are made to individuals or families in connection with this program case histories regarding the recipients should be kept showing names addresses purposes of awards manner of selection and relationship if any to members officers trustees or donors of funds to the foundation so that any and all distributions made to individuals can be substantiated upon request by the service robert c harper jr manager exempt_organizations technical group we trust this information will be of assistance to you sincerely
